Citation Nr: 0939040	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran had active duty from February 1968 to March 1971 
and from June 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the Veteran had failed to submit new and material 
evidence to reopen the claim of service connection for a 
heart disability.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, the 
Veteran requested a hearing before a Veterans Law Judge.  In 
a subsequent statement in September 2006, the Veteran 
withdrew his hearing request.  Under these circumstances, the 
regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1.  Service connection for a heart disability was denied in a 
January 2002 rating decision; and, as the Veteran did not 
appeal that decision, the decision became final.  

2.  Evidence received since the January 2002 decision is 
cumulative and redundant of evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The January 2002 RO decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a heart disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
October 2005 notice letter included the criteria for 
reopening the previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  In order to reopen his 
claim, he was specifically told that he needed to submit 
evidence showing that his claimed heart condition was 
incurred or aggravated by service.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection for a 
heart disability that was found insufficient in the previous 
denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claim file.  All identified and available treatment 
records have been secured.  VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 
21 Vet.App. 456 (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  Thus, the duties to notify and assist have been 
met.

Analysis

By way of history, the Board notes that service connection 
for probable mild coronary artery disease was initially 
denied as "not well grounded" in a December 1998 rating 
decision.  The RO denied the Veteran's service connection 
claim for a heart disability, finding that although service 
treatment records showed a notation of Athlete's Heart 
Syndrome and that the Veteran had a current heart disability 
at the time, there was no indication of a relationship 
between current disability and service.  An application to 
reopen his claim for a heart disability was received in March 
2001.  Pursuant to the Veterans Claims Assistance Act (VCAA) 
of November 2000, the RO readjudicated the Veteran's claim on 
a de novo basis.  Nevertheless, by a rating action dated in 
January 2002, the claim of service connection for heart 
disability was again denied.  The RO concluded that the 
evidence failed to show that the Veteran coronary artery 
disease (Athlete's heart syndrome) had its onset in service 
or was otherwise aggravated by his active service.  The 
Veteran was informed of that decision and he did not file a 
timely appeal.  The January 2002 decision denying service 
connection for a heart disability is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim for entitlement to service connection for a heart 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in October 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the January 2002 final 
decision consisted of the Veteran's service treatment records 
showing a notation of Athlete's Heart Syndrome, private post-
service treatment records demonstrating probable mild 
coronary artery disease, and an October 1980 VA examination 
report showing a normal heart evaluation.  

Evidence received since the January 2002 final includes VA 
treatment records showing treatment for a heart disability.  
Among the treatment records is a November 2004 letter from 
the Veteran's VA physician noting that the Veteran indicated 
that he was treated in service for his heart which was not 
felt to be significant at the time.  The physician provided 
no medical opinion, findings, or conclusions.  These 
treatment records are cumulative and redundant of evidence 
already of record as they simply show that the Veteran has a 
current heart disability.  Also, the Veteran's relaying to 
his physician of his treatment in service is not new since 
service treatment records showing treatment for his heart was 
already of record at the time of the last prior denial.  The 
statement from the Veteran's physician is nothing more than a 
recitation of the Veteran's allegations.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Simply, the newly submitted evidence does not constitute 
evidence that raises a reasonable possibility of 
substantiating the claim.  

Although the Veteran has submitted new evidence that was not 
before the RO in January 2002, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence associating currently diagnosed 
heart disability to the in-service notations regarding the 
heart.  Thus, the claim for service connection for a heart 
disability is not reopened, and this benefit remains denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
heart disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


